Citation Nr: 9905641	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  95-16 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and from October 1950 to December 1951.  In October 
1994, the veteran applied to reopen previously denied claims.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in March 1995, and the veteran 
appealed.  


FINDINGS OF FACT

1.  The RO most recently denied service connection for a back 
disability in September 1993.  The RO notified the veteran of 
his right to appeal its decision at that time.  He did not 
perfect a timely appeal of that decision.  

2.  The RO most recently denied service connection for an eye 
disability in February 1981.  The RO notified the veteran of 
his right to appeal its decision at that time.  He did not 
timely appeal that decision.  

3.  The RO most recently denied service connection for a 
psychiatric disability in February 1981.  The RO notified the 
veteran of his right to appeal its decision at that time.  He 
did not timely appeal that decision.  

4.  Since those RO decisions, evidence which bears directly 
and substantially upon the specific matters under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims has not been 
received.  



CONCLUSIONS OF LAW

1.  The September 1993 RO rating decision denying service 
connection for back disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.200, 20.202, 20.302, 
20.304, 20.1103 (1998).

2.  Since the September 1993 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for back disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The February 1981 RO rating decisions denying service 
connection for eye disability and a psychiatric disability 
are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.304, 20.1103.

4.  Since the February 1981 RO rating decisions, new and 
material evidence has not been received, and the claims of 
entitlement to service connection for eye disability and a 
psychiatric disability are not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Relevant Law and Regulations.

Service connection

In general, under pertinent law and VA regulations, service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty. 38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The service incurrence of arthritis or psychosis may be 
presumed if arthritis is manifested to a degree of 10 percent 
within 1 year of discharge from a period of active service 
lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a) (West 1991 & Supp 1998); 38 C.F.R. §§ 3/307, 3.309 
(1998).  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
service connection legislation.  38 C.F.R. §§  3.303(c), 4.9 
(1998).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  

Finality/new and material evidence

Prior RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
appellant.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  
The substantive appeal must be filed within 60 days after the 
RO mails the statement of the case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notice of the determination being appealed.  
38 C.F.R. § 20.302(a) and (b).  Filing additional evidence 
after receiving notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 20.304.  

Notwithstanding the finality of a prior unappealed RO rating 
decision, the Board is permitted to reopen a claim that has 
previously been denied by the RO if evidence that is both new 
and material concerning the claim is submitted or obtained.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999;  Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. 
§ 5107 has been fulfilled.  The Court noted in Elkins and 
Winters that the ruling in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the Federal Circuit Court "effectively 
decoupled" the determinations of new and material evidence 
and well-groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins, No. 97-1534 (U.S. Vet. App. February 17, 1999) and 
Winters v. West, No. 97-2180 (U.S. Vet. App. February 17, 
1999).   

II.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

Factual Background

The Board of Veterans' Appeals (Board) denied service 
connection for a low back disability in 1952.  At the time, 
the veteran had claimed in-service back trauma and disability 
resulting from it, but the Board had noted that service 
medical records from February 1943 showed treatment for other 
injuries sustained when the veteran also allegedly sustained 
his in-service back injury, but not for the alleged back 
injury.  At the time of the veteran's March 1946 service 
discharge examination, he had reported a back injury in 
September 1945, but it was indicated that such injury was not 
expected to result in permanent disability.  Additionally, 
the veteran's musculoskeletal system was normal.   The Board 
also noted that the entrance physical examination for the 
second period of service had found the back to be normal.  
The Board rejected a medical opinion which was dated within a 
year after service discharge, and which was to the effect 
that the veteran had traumatic arthritis.  Later X-rays had 
been normal, and the opinion on which the diagnosis of 
traumatic arthritis was diagnosed contained no clinical 
findings or reasons for the diagnosis.  Another medical 
opinion of record stated that no disability could be 
diagnosed, but was to the effect that from history supplied 
by the veteran, one would suspect traumatic arthritis or 
myositis of the lumbosacral muscles.  This opinion did not 
relate the possible traumatic arthritis or myositis to 
service, and the diagnosis was more than a year after service 
discharge.  

After the Board's decision, service medical records from the 
veteran's second period of service were received in 1959.  
They included a diagnosis in March 1951 of lumbosacral strain 
by history, which was reported to have been aggravated in 
1944 when the veteran fell from a top bunk.  An orthopedic 
evaluation which was conducted in conjunction with the 
veteran's service discharge examination, in December 1951, 
thoroughly examined the veteran and found that he had no 
orthopedic back disability.

In January 1978, a VA medical record reported a diagnosis of 
minimal degenerative joint disease of the lumbosacral spine.  

In October 1978, VA X-rays revealed mild scoliosis of the 
lumbar spine, which appeared to be structural, and a 
transitional vertebrae, namely lumbarization of S1.  There 
was no joint space narrowing at the functional L5-S1 
interspace, and there was no spondylolysis or 
spondylolisthesis.  The cervical spine exhibited discogenic 
disease at the C3/C4 interspace with osteophytic spurring at 
that level.  The diagnoses were normal L5-S1 disc space with 
lumbarization of S1 and mild scoliosis; and discogenic 
cervical spine disease at the C3/C4 level with osteophytic 
spurring.

In September 1993, the RO denied the claim after concluding 
that new and material evidence had not been received to 
reopen it, and the RO notified the veteran of its decision 
and of his right to appeal it within one year thereof.  The 
veteran filed a notice of disagreement in October 1993, but 
did not file a substantive appeal after the RO furnished him 
a statement of the case in January 1994.  Instead, he applied 
to reopen the claim in October 1994.  

Medical evidence received since the RO's September 1993 
continuation of the prior denial of service connection shows 
VA treatment for other problems, but no treatment or other 
information concerning the low back.  

In October 1998, the veteran's representative stated that the 
veteran's back disability was the direct result of military 
service.  

Analysis

There must be new and material evidence as to each and every 
aspect which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As to 
the veteran's claim for service connection for a back 
disability, no evidence which is new and material as to any 
aspect of the claim which was previously lacking has been 
submitted.  The medical evidence which has been submitted 
since the September 1993 denial does not concern in-service 
incurrence or aggravation of a back disability, so it is not 
new and material.  Neither is the nexus opinion from the 
representative, as the representative is a layperson who is 
not competent to render opinions pertaining to medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Medical opinions made by laypersons have no 
probative value and thus can not serve as new and material 
evidence, as they are not material.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."  

In essence, the veteran is merely reiterating previous 
contentions to the effect that he has a back disability which 
is related to service.  These repeated contentions are not 
new evidence.  

For the above reasons and bases, the Board concludes that the 
veteran has not submitted new and material evidence as to 
this issue.  Accordingly, the claim may not be reopened and 
the benefit sought on appeal remains denied.

III.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disability.

Factual background

Service medical records showed that the veteran had 
complained of his eyes crossing in October 1943, but 
clinically, no strabismus was found.  He had infrared light 
treatment in April 1951 for a right upper eyelid hordeolum, 
and no eye defects were shown on service discharge 
examination.  

The veteran was admitted to a VA hospital in October 1952 for 
degeneration of the right eye macula.  At the time of VA 
treatment in October 1952, the veteran had reported 
complaints of right eye blurred vision for two weeks, and 
after examination, right eye macular degeneration of 
undetermined etiology was diagnosed.  

The RO denied the veteran's claim for service connection for 
an eye disability in February 1953 because no relationship 
had been shown between the in-service right upper eyelid 
hordeolum and the post-service right eye macula degeneration.  

After the February 1953 decision, a February 1953 VA record 
of hospitalization was received, showing, again, right eye 
macular degeneration of undetermined etiology.  

A June 1954 private medical record showed that no eye 
pathology was diagnosed after the veteran reported having had 
flashes and spots for several months in his left eye.  The 
veteran's visual acuity was 20/20 bilaterally.  

An August 1978 VA medical record showed upgrading of the 
veteran's prescription of corrective lenses for refractive 
error of vision.  March, April, and June 1979 VA medical 
records showed treatment for refractive error of vision.  

One of the April 1979 VA medical records showed mild left eye 
macular degenerative changes.  The June 1979 VA medical 
record also showed a left eye pigmented patch, possibly due 
to an old inflammation.  A history of eye problems in 1953 
was reported by a private psychiatrist in November 1980.  

The RO denied service connection for eye disability in 
February 1981, and advised the veteran of his right to appeal 
its decision within one year thereof.  No timely appeal was 
filed.  

In October 1994, the veteran applied to reopen the claim, 
stating that he had vision loss.  

Thereafter, a May 1988 VA medical record was received, 
showing treatment for left periorbital scratches and 
ecchymosis following an assault.  

In July 1989, it was noted that the veteran had bilateral 
cataracts, with decreased visual acuity to 20/100 without 
corrective lenses.  An ear, nose, and throat consultation 
found the eyes and visual fields to be normal, and noted that 
the veteran had been kicked on the left side of his head 
about a year earlier.  The veteran failed to report for an 
ophthalmology evaluation.  

In October 1998, the veteran's representative stated that the 
veteran's eye disability was the direct result of military 
service.  

Analysis

At the time of the RO's February 1981 rating decision, the 
evidence previously submitted did not show a relationship 
between the veteran's bilateral macula degeneration and any 
incident of service origin.  The evidence also previously 
showed refractive error of vision, which is not subject to 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998).  

Medical evidence which has been submitted since the last 
final denial does not show a nexus between any eye disability 
and any incident of service origin.  
The medical evidence now showing that the veteran might have 
bilateral cataracts does not constitute new and material 
evidence to reopen the claim.  There is no nexus shown by 
competent medical evidence between the cataracts and any 
in-service disease or injury.  Other eye disabilities have 
been identified which are attributed to a 1988 assault, long 
after service.  

The representative's opinion as to a nexus between current 
eye disability and service is not competent medical evidence 
of the same, and as such, is not material.  See Espiritu; 
Moray; and Routen. 

For the above reasons and bases the veteran's claim may not 
be reopened, and the February 1981 denial remains final.  The 
benefit sought on appeal remains denied.

IV.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

Factual background

At the time of the RO's February 1981 decision denying 
service connection for a psychiatric disorder, service 
medical records were contained in the claims folder, as were 
post-service private medical records.  

No psychiatric problems were noted during the veteran's first 
period of service, and the veteran was found to be normal 
psychiatrically on service discharge examination in March 
1946.  A mild neurosis was noted on service entrance 
examination in September 1950, and the veteran was felt to 
have conversion reaction hysteria during part of his second 
period of service.  On service discharge examination in 
September 1951, the veteran was normal psychiatrically.  

The veteran was treated by VA in May 1974 for depression and 
grief over the loss of three relatives in the previous three 
years.  He started receiving ongoing care from a VA social 
worker.  

A VA psychiatric examination in October 1978 found no 
psychiatric disability.  

A private medical record dated in July 1979 showed treatment 
for psychiatric problems since April 1979.  It mentioned a 
history of an in-service back injury in 1944, and diagnosed 
chronic neurotic depression with psychophysiological 
features, associated with an organic orthopedic injury and 
reactive to situational stress.

The RO denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder in February 1981, and 
advised the veteran of its decision and of his right to 
appeal it within one year thereof at that time.  The veteran 
did not appeal the decision.

Since the RO's February 1981 decision, a November 1980 
private medical record was received from the private 
physician who wrote the April 1979 psychiatric report.  It 
repeated the information which was contained in the April 
1979 report.  

In October 1998, the veteran's representative stated that the 
veteran's psychiatric disability was the direct result of 
military service.  

Analysis

The evidence of record in February 1981did not show that the 
veteran's alleged psychiatric disability had had its onset 
during his first or second period of service, or that it was 
the result of in-service disease or injury, or that if it was 
chronic before the second period of service, it was 
aggravated by the veteran's second period of service.  In 
order for additional evidence to be new and material, it must 
tend to comport with  38 C.F.R. § 3.156.  That it, it must be 
neither cumulative or redundant, and must, by itself or in 
connection with evidence previously assembled, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, supra 

The November 1980 private medical record which was received 
after the February 1981 rating decision was from the same 
physician who had previously submitted an essentially similar 
record.   As such this record is cumulative of evidence which 
had previously been considered.  Thus, it could not be new 
and material evidence under  38 C.F.R. § 3.156.  

With respect to statements made by the veteran's 
representative, as discussed above since the representative 
is a layperson, the representative's October 1998 opinion is 
not material evidence.  See Espiritu; Moray; and Routen.

The Board further notes in passing that the evidence of 
record in February 1981 left open the question of whether a 
chronic psychiatric disability existed.  No medical evidence 
dated after the RO's February 1981 decision has been 
submitted.  [As noted above, the essentially duplicative 
November 1980 statement was received after the February 1981 
RO decision.]    

Because new and material evidence has not been received, the 
claim may not be reopened, and the February 1981 RO rating 
decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
The benefit sought on appeal accordingly remains denied.

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence.  Therefore, 
no additional VA action is necessary.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  

By this decision, the Board is informing the veteran of the 
type of evidence which may be considered to be new and 
material.  

The claims in this case are not affected by Hodge v. West,  
155 F.3d 1356 (Fed. Cir. 1998), as the RO applied and 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.156, without applying or providing the former new and 
material evidence test which was invalidated by Hodge.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence not having been received, the 
claims of entitlement to service connection for back 
disability, eye disability, and a psychiatric disability 
remain denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

